DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 11, 13, 14, and 16 have been amended; claim 20 has been cancelled; and claim 21 is added per the Applicant’s request. Accordingly, claims 1-19 and 21 are currently pending.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.

Examiner’s Comments 35 USC § 101
The Examiner interprets the computer readable storage medium as recited in claims 16-19 to not include transitory types of media; therefore, claims 16-19 are statutory under 35 USC § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOMINGUEZ et al. (U.S. PGPUB No. 2021/0397605 A1, hereinafter “DOMINGUEZ”) in view of LI et al. (“CN 107094158 A” with an English translated version downloaded from Google Patents, hereinafter “LI”).

Regarding claim 1, DOMINGUEZ teaches a computer-implemented method comprising: 
receiving, by a message system, a message from a producer, wherein the message includes a first flag, the first flag indicating the message should be written to a recovery log in a persistent storage, and the message is configured to be sent to a consumer (DOMINGUEZ ¶¶0048-0050, i.e., a light commit message with a flag indicator).
DOMINGUEZ fails to explicitly teach adding the message to a queue; 
determining, at a first time, the consumer is not available; 
verifying, in response to the consumer not being available at the first time, a trigger is not met; 
determining, at a second time, the consumer is available; and 
sending, by the message system, in response to determining the consumer is available and without writing the message to the recovery log, the message to the consumer.
However, LI teaches adding the message to a queue (LI first paragraph under (5) distributed message communication module on page 2, i.e., message is sent to message queue); 
determining, at a first time, the consumer is not available (LI first paragraph under (5) distributed message communication module on page 2, i.e., “Recipient is unavailable when sending message”); 
verifying, in response to the consumer not being available at the first time, a trigger is not met (LI first paragraph under (5) distributed message communication module on page 2, “without waiting for the response of the recipient”, the Examiner interprets the time waiting for the recipient’s response as the recited trigger); 
determining, at a second time, the consumer is available (LI first paragraph under (5) distributed message communication module on page 2, “Message can be stored in queue, until recipient takes out”, note that the consumer (recipient) is available to take the message at the second time); and 
sending, by the message system, in response to determining the consumer is available and without writing the message to the recovery log, the message to the consumer (LI first paragraph under (5) distributed message communication module on page 2, “Message can be stored in queue, until recipient takes out”, note that the message system (distributed message communication module) stores the message in the message queue until the consumer (recipient) pulls it out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ by incorporating the teachings of LI. The motivation would be to provide a message queue to ensure that message can be routed to recipient from sender without the sender set up and be connected with the recipient (LI first paragraph under (5) distributed message communication module on page 2).

As to claim 2, DOMINGUEZ as modified by LI also teaches the method of claim 1, wherein the first time is before the second time (LI first paragraph under (5) distributed message communication module on page 2, i.e., message is put in the message at the first time and was taken out at the second time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ by incorporating the teachings of LI. The motivation would be to provide a message queue to ensure that message can be routed to recipient from sender without the sender set up and be connected with the recipient (LI first paragraph under (5) distributed message communication module on page 2).

As to claim 3, DOMINGUEZ as modified by LI also teaches the method of claim 1, wherein the trigger is met when a predetermined period of time has passed after the message was added to the queue (LI first paragraph under (5) distributed message communication module on page 2, i.e., the sender of message sends a message to message queue and returns immediately thus there was no elapsed time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ by incorporating the teachings of LI. The motivation would be to provide a message queue to ensure that message can be routed to recipient from sender without the sender set up and be connected with the recipient (LI first paragraph under (5) distributed message communication module on page 2).

As to claim 8, DOMINGUEZ as modified by LI also teaches the method of claim 1, wherein the message is included in a unit of work (DOMINGUEZ ¶¶0048-0050, i.e., a light commit message includes in a unit of work (data change)).

As to claim 10, DOMINGUEZ as modified by LI also teaches the method of claim 1, wherein the method is performed by a message system, executing program instructions, and wherein the program instructions are downloaded from a remote data processing system (LI first paragraph under (5) distributed message communication module on page 2, i.e., a distributed message communication module that provides asynchronous communication protocol between a remote data processing system (sender) and recipient). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ by incorporating the teachings of LI. The motivation would be to provide a message queue to ensure that message can be routed to recipient from sender without the sender set up and be connected with the recipient (LI first paragraph under (5) distributed message communication module on page 2).

Regarding claim 11, DOMINGUEZ teaches a system comprising: 
a processor (¶0048, primary server include processor(s)); and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions (¶0048, primary server include memory and storage) which, when executed by the processor, are configured to cause the processor to: 
receive, by a message system, a message from a producer, wherein the message includes a first flag, the first flag indicating the message should be written to a recovery log in a persistent storage, and the message is configured to be sent to a consumer (DOMINGUEZ ¶¶0048-0050, i.e., a light commit message with a flag indicator).
DOMINGUEZ fails to explicitly teach add the message to a queue; 
determine, at a first time, the consumer is not available; 
determine, at a second time, the consumer is available; and 
send, by the message system, in response to determining the consumer is available and without writing the message to the recovery log, the message to the consumer.
However, LI teaches add the message to a queue (LI first paragraph under (5) distributed message communication module on page 2, i.e., message is sent to message queue); 
determine, at a first time, the consumer is not available (LI first paragraph under (5) distributed message communication module on page 2, i.e., “Recipient is unavailable when sending message”); 
determine, at a second time, the consumer is available (LI first paragraph under (5) distributed message communication module on page 2, “Message can be stored in queue, until recipient takes out”, note that the consumer (recipient) is available to take the message); and 
send, by the message system, in response to determining the consumer is available and without writing the message to the recovery log, the message to the consumer (LI first paragraph under (5) distributed message communication module on page 2, “Message can be stored in queue, until recipient takes out”, note that the message system (distributed message communication module) stores the message in the message queue until the consumer (recipient) pulls it out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ by incorporating the teachings of LI. The motivation would be to provide a message queue to ensure that message can be routed to recipient from sender without the sender set up and be connected with the recipient (LI first paragraph under (5) distributed message communication module on page 2).

As to claim 12, DOMINGUEZ as modified by LI also teaches the system of claim 11, wherein the first time is before the second time (LI first paragraph under (5) distributed message communication module on page 2, i.e., message is put in the message at the first time and was taken out at the second time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ by incorporating the teachings of LI. The motivation would be to provide a message queue to ensure that message can be routed to recipient from sender without the sender set up and be connected with the recipient (LI first paragraph under (5) distributed message communication module on page 2).

	As to claim 13, DOMINGUEZ as modified by LI also teaches the system of claim 11, wherein the program instructions are further configured to cause the processor to write the message into the recovery log in response to meeting a trigger (DOMINGUEZ ¶0050, “That indication may be made by means of a flag associated with the changed data or by a record in a log maintained by the primary server”), and the trigger is met when a predetermined period of time has passed after the message was added to the queue (DOMINGUEZ ¶0050, i.e., the change is in tentative stage).

Claims 4-5, 7, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOMINGUEZ in view of LI, and further in view of Russell et al. (U.S. PGPUB No. 2013/0179888 A1, hereinafter “Russell”).

As to claim 4, DOMINGUEZ as modified by LI teaches the method of claim 1 but fails to explicitly teach wherein the trigger is met when a predetermined number of other messages are added to the queue. However, Russell teaches the trigger is met when a predetermined number of other messages are added to the queue (Russell ¶0003, i.e., “The LBU may then monitor the number of messages received at the message queue. Based on the number of messages in the message queue, the LBU may trigger or start applications”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and LI by incorporating the teachings of Russell. The motivation would be to provide a load balancing system for balancing the number of transaction requests and the number of applications processing information relating to the transaction requests (Russell ¶0003).

As to claim 5, DOMINGUEZ as modified by LI teaches the method of claim 1  but fails to explicitly teach wherein determining the consumer is available in response to the consumer sending a get command to the message system. However, Russell teaches determining the consumer is available in response to the consumer sending a get command to the message system  (Russell ¶0003, “the LBU may trigger or start applications to process the transaction requests contained in the messages in the message queue. The applications query information relating to the transaction request and analyze that information to determine one or more responses to the transaction requests.”, i.e., application that queries the message information is the available consumer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and LI by incorporating the teachings of Russell. The motivation would be to provide a load balancing system for balancing the number of transaction requests and the number of applications processing information relating to the transaction requests (Russell ¶0003).

	As to claim 7, DOMINGUEZ as modified by LI teaches the method of claim 1 but fails to explicitly teach wherein the flag includes a put command. However, Russell teaches the flag includes a put command (Russell ¶0003, “A message arriving on the message queue may send one or more trigger messages to the trigger queue”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and LI by incorporating the teachings of Russell. The motivation would be to provide a load balancing system for balancing the number of transaction requests and the number of applications processing information relating to the transaction requests (Russell ¶0003).

As to claim 14, DOMINGUEZ as modified by LI also teaches the system of claim 11, wherein the program instructions are further configured to cause the processor to write the message into the recovery log in response to meeting a trigger (DOMINGUEZ ¶0050, “That indication may be made by means of a flag associated with the changed data or by a record in a log maintained by the primary server”), but fails to explicitly teach the trigger is met when a predetermined number of other messages are added to the queue. However, Russell teaches the trigger is met when a predetermined number of other messages are added to the queue (Russell ¶0003, i.e., “The LBU may then monitor the number of messages received at the message queue. Based on the number of messages in the message queue, the LBU may trigger or start applications”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and LI by incorporating the teachings of Russell. The motivation would be to provide a load balancing system for balancing the number of transaction requests and the number of applications processing information relating to the transaction requests (Russell ¶0003).

Claim 15 recites the limitation substantially similar to those of claim 5 and is similarly rejected.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOMINGUEZ in view of LI, and further in view of Beyer et al. (U.S. PGPUB No. 2005/0193024 A1, hereinafter “Beyer”).

As to claim 9, DOMINGUEZ as modified by LI also teaches the method of claim 1, further comprising: 
determining the trigger is met (DOMINGUEZ ¶0050, “That indication may be made by means of a flag associated with the changed data or by a record in a log maintained by the primary server”).
DOMINGUEZ as modified by LI fails to explicitly teach writing, in response to the trigger being met, the message to the recovery log, wherein the recovery log includes persistent storage. However, Beyer teaches writing, in response to the trigger being met, the message to the recovery log, wherein the recovery log includes persistent storage (Beyer ¶¶0022-0023, i.e., a recovery log includes change operations (messages) in response to certain types of trigger). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and LI by incorporating the teachings of Bey. The motivation would be to provide a system for the asynchronous peer-to-peer data replication method (Beyer Abstract).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOMINGUEZ in view of LI, and further in view of Shilane et al. (U.S. PGPUB No. 2019/0243702 A1, hereinafter “Shilane”).

As to claim 21, DOMINGUEZ as modified by LI teaches the method of claim 1 but fails to explicitly teach the queue includes a volatile storage. However, Shilane teaches the queue includes a volatile storage (Shilane ¶0179). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOMINGUEZ and LI by incorporating the teachings of Shilane. The motivation would be to provide a robust system in which the status of the replication job can still be determined by examining the key-value store (Shilane ¶0179).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features of the claim limitations recited in claim 6 in combination with other limitations recited in the context of its base claim is allowable subject matter.
Claims 16-19 are allowed.
The features of the claim limitations recited in the context of claim 19 is allowable subject matter. Claims 18 and 19 are allowed by virtue of its dependency from claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157